Citation Nr: 0819340	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  05-13 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a head disability, 
to include migraines.

3.  Entitlement to service connection for a bilateral 
shoulder disability.

4.  Entitlement to service connection for osteoarthritis of 
the right knee, to include on a secondary basis.

5.  Entitlement to service connection for a bilateral hip 
disability, to include on a secondary basis.

6.  Entitlement to a combined rating in excess of 30 percent 
for disability of the left knee.

7.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).
REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1978 to December 1981.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2004 rating decision by the Roanoke, Virginia Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A Travel 
Board hearing was held before the undersigned in June 2006; a 
transcript of this hearing is of record.  This case was 
before the Board in November 2006 when it was remanded for 
additional development.

The issues of entitlement to a combined rating in excess of 
30 percent for disability of the left knee and to a TDIU 
rating are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any action on her part is required.





FINDINGS OF FACT

1.  A September 1998 rating decision denied service 
connection for cervical spine disability on the basis that it 
was not shown that a current cervical spine disability is 
related to the veteran's military service.

2.  Evidence received since the September 1998 rating 
decision pertaining to a claim of service connection for a 
cervical spine disability is either cumulative to, or 
redundant of, the evidence previously of record.

3.  A head disability, to include migraines, was not 
manifested in service or for many years thereafter; no 
current head disability, to include migraines, is shown to be 
related to the veteran's service.

4.  A hip disability was not manifested in service and 
arthritis of the hips was not manifested in the first post-
service year; the veteran's current hip disability is not 
etiologically related to her service or to her service-
connected left knee disability.

5.  Osteoarthritis of the right knee was not manifested in 
service or in the first post-service year; the veteran's 
current osteoarthritis of the right knee is not shown to be 
related to her service or to her service-connected left knee 
disability.

6.  The veteran is not shown to have a chronic disability of 
either shoulder.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the 
claim of service connection for a cervical spine disability 
may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.156(a) (2007).

2.  Service connection for a head disability, to include 
migraines, is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).

3.  Service connection for a bilateral hip disability is not 
warranted.  38 U.S.C.A. §§ 1131, 1112, 1137, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2007).

4.  Service connection for osteoarthritis of the right knee 
is not warranted.  38 U.S.C.A. §§ 1131, 1112, 1137, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2007).

5.  Service connection for a bilateral shoulder disability is 
not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the claims addressed on the merits, the 
veteran was provided VCAA notice by letters in April 2003, 
June 2003 and January 2007.  The letters explained the 
evidence necessary to substantiate her claims, the evidence 
VA was responsible for providing, and the evidence she was 
responsible for providing.  The June 2003 and January 2007 
letters informed the veteran to submit any pertinent evidence 
in her possession.  Furthermore, in March 2006 and January 
2007 letters, she was given notice regarding ratings and 
effective dates of awards, see Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Thereafter, the claims were 
readjudicated.  See October 2007 Supplemental Statement of 
the Case (SSOC).  The veteran has had ample time to 
respond/supplement the record.  While complete VCAA notice 
was not given prior to the rating on appeal, the veteran had 
ample opportunity to respond to the notice letters, the SOC 
and the SSOC and to supplement the record after notice was 
given.  She has had ample opportunity to participate in the 
adjudicatory/appeal process, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred along the way.  Therefore, no further notice is 
required.

Regarding the claim to reopen, a January 2007 letter provided 
the veteran notice of the evidence needed to support her 
claim, and advised her of her and VA's responsibilities in 
the development of the claim.  She was advised to submit any 
pertinent evidence in her possession.  She was also provided 
notice of the specific evidence needed to reopen the claim of 
service connection for a cervical spine disability (see Kent 
v. Nicholson, 20 Vet. App. 1 (2006)).  While full notice was 
not given prior to the rating on appeal, the veteran had 
ample opportunity to respond to the notice letter and 
participate in the adjudicatory/appeal process.  She is not 
prejudiced by any technical notice deficiency (including in 
timing) that may have occurred along the way.

Regarding VA's duty to assist as to the claims addressed on 
the merits, VA has obtained all pertinent/identified records 
that could be obtained, and all evidence constructively of 
record has been secured.  The Board has considered whether an 
examination to determine nexus was necessary with respect to 
the claim of service connection for a bilateral shoulder 
disability and found that because no evidence of disability 
was presented, an examination was not necessary.  38 C.F.R. 
§ 3.159(c)(4).  The Board also finds that no additional 
development, as for medical opinions or examinations is 
indicated for the claim of service connection for a head 
disability, to include migraines.  In Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) noted that 38 C.F.R. § 3.159(c)(4)(i) 
requires that a claimant establish that he or she has 
suffered an event, injury, or disease in service in order to 
trigger VA's obligation to provide a VA medical examination 
or obtain a medical opinion.  Here, there is no medical 
evidence of findings of migraines until many years after the 
veteran's military service.  A medical opinion is not 
necessary to decide this claim, as such opinion could not 
establish related disease or injury in service.  See also 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (the Board is 
not required to accept a medical opinion that is based on the 
appellant's recitation of medical history).  Significantly, 
when a veteran seeks to reopen a claim of service connection, 
the duty to assist by arranging for a VA examination or 
securing a medical advisory opinion does not attach unless 
the claim is reopened.  See 38 C.F.R. § 3.159(c)(4)(C).  
Evidentiary development in these matters is complete to the 
extent possible.  

II.  Claim to Reopen

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  However, a claim on 
which there is a final decision may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. § 5108.  Because 
the claim to reopen was filed after August 29, 2001 (in 
2002), the current regulatory definition of the new and 
material evidence under 38 C.F.R. § 3.156(a) applies.  New 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence cannot be cumulative or redundant of the evidence 
already of record when the last final denial of the claim was 
made, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

SMRs note that the veteran was seen in March 1979 with 
complaints of neck pain after falling.  X-rays of the 
cervical spine were normal.  The impression was muscular 
strain.  Subsequent SMRs are silent for complaints or 
findings related to a cervical spine disability.

A July 1993 treatment record notes that the veteran was seen 
with complaints of a stiff neck for two days.  She reported 
that she had fallen asleep on a bus ride.  The assessment was 
cervical strain.  

In an April 1998 claim for compensation, the veteran 
indicated that she had not been seen by any physician for 
treatment of a cervical spine disability since service.

Service connection for a cervical spine disability was denied 
by an unappealed rating decision in September 1998.  The RO 
found that it was not shown that a current cervical spine 
disability was related to the veteran's military service.

Evidence received since the September 1998 rating decision 
includes: a transcript of a June 2006 travel Board hearing; 
VA and private treatment records dated from 1998 to 2007.  
During the June 2006 hearing, the veteran essentially 
testified that she hurt her neck in service when she fell in 
1979.  Thereafter, whenever she took long trips in the car or 
bus, her neck would hurt and she would have to go to the 
emergency room for treatment.  She was always told that she 
had muscle spasms.  Then one day she became paralyzed on one 
side of her body because of her neck pain and a bone spur was 
discovered in her neck.  The majority of the VA and private 
medical records added to the claims file since September 1998 
refer to disabilities not herein at issue. In addition, VA 
and private treatment records note that the veteran was 
diagnosed with a cervical disc problem involving C5-6 with 
possible cord impingement. 

Regarding the private and VA medical records, none tend to 
show that the veteran has a current cervical spine disability 
that is service related.  As the medical evidence received 
since September 1998 does not relate (positively) to an 
unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim, 
it cannot serve to reopen the claim.

Regarding testimony presented at the June 2006 travel Board 
hearing, no medical or other competent evidence was submitted 
to support the veteran's arguments.  She is a layperson, and 
lacks medical training and expertise to render a competent 
opinion on a matter, such as the relationship between a 
current disability and her military service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where, as here, 
resolution of the issue on appeal turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998).

Under these circumstances, the Board must conclude that new 
and material evidence has not been received, and that the 
criteria for reopening the claim seeking service connection 
for a cervical spine disability are not met.

III.  Service Connection

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303(a).  Service incurrence or aggravation of 
arthritis may be presumed if such is manifested to a 
compensable degree within a year of a veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.  
Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a non-service-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes again that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales, supra (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claims.


A.  Head Disability, to Include Migraines

The veteran's SMRs show that she was seen after falling in 
March 1979; however, her only complaint at that time was neck 
and left upper arm pain.  The SMRs note no complaints or 
findings related to migraines or any other head disability.

A July 1999 private treatment record notes that the veteran 
reported suffering from migraines since childhood.  Recently, 
however, her migraines had increased in frequency.  She 
denied having any head, neck, or back injuries.  The 
impression was headaches related to cervical muscle spasms.  
Private treatment records dated in 2000 note the veteran's 
ongoing treatment for headaches.

A December 2001 VA outpatient treatment record notes that the 
veteran denied having any history of head injury.  Subsequent 
post-service medical evidence is silent for a diagnosis of a 
head disability, to include migraines.

During a June 2006 travel Board hearing, the veteran 
testified that her migraines began after a fall in service, 
and have continued to this day.

The veteran's SMRs contain no mention of findings relating to 
a head injury or migraines.  The medical evidence of record 
shows that migraines have been diagnosed.  However, the first 
medical evidence of such disability is several years after 
service, in 1999.  The evidence of record does not include 
any medical opinion that any current migraines and/or other 
head disability are related to the veteran's service.  As for 
the veteran's own opinion that her claimed disability is 
somehow related to service, that opinion is not competent 
evidence, as she is a layperson and has no training or 
expertise to offer a medical opinion regarding etiology of a 
disability.  Espiritu v. Derwinski, 2 Vet, App. 492 (1992).  
Accordingly, service connection for migraines is not in 
order.

The Board has considered the benefit of the doubt doctrine; 
however, as the preponderance of the evidence is clearly 
against this claim, that doctrine does not apply.  See 38 
U.S.C.A. § 5107(b).

B.  Bilateral Hip Disability

The veteran's SMRs note no complaints or findings related to 
a hips disability.

A May 2000 VA examination report notes the veteran's 
complaints of left hip pain and tightness in the left hip 
with walking.  A May 2003 VA X-ray report notes findings of 
right hip osteoarthritis.  An August 2003 VA examination 
report notes a diagnosis of bilateral trochanteric bursitis.  

During the June 2006 Travel Board hearing, the veteran argued 
that she has arthritis of her hips that was caused by an 
altered gait she experiences from her service-connected left 
knee disability. 

An October 2007 QTC VA contract examination report notes the 
veteran's complaints of weakness, stiffness and pain in her 
hips.  X-rays revealed right hip arthritis.  The left hip was 
within normal limits.  After reviewing the veteran's claims 
file, the examiner opined that it was not at least as likely 
as not that her  current hip disability was caused or 
worsened by her service-connected left knee disability.

Upon review of the evidence, the Board notes that the record 
does not contain any evidence that osteoarthritis of either 
hip was manifested in the veteran's first post-service year.  
Consequently, service connection on a presumptive basis (as a 
chronic disease under 38 U.S.C.A. §§ 1112, 1137) is not 
warranted.

Moreover, there is no medical or contemporaneous lay evidence 
showing hip complaints or injury in service.  There is no 
post-service medical evidence of any hip problems until 2000, 
nearly 20 years after the veteran's discharge.  The veteran 
does not contend that any current hip disability is related 
to her military service.  Moreover, the evidence of record 
does not include any medical opinion that any current hip 
disability is related to the veteran's service. 

The Board has also considered the veteran's statements to the 
effect that her current bilateral disability was caused by 
her service-connected left knee disability.  However, as a 
layperson, she is not qualified to render a medical diagnosis 
or an opinion concerning medical causation.  See Espiritu, 
supra.  the October 2007 QTC VA contract examiner 
specifically found it less likely than not that the current 
hip disability was caused or worsened by the left knee 
disability.  There is no competent (medical) evidence to the 
contrary.  Therefore, service connection for a bilateral hip 
disability as secondary to a service connected left knee 
disability is also not warranted.

The Board has considered the benefit of the doubt doctrine; 
however, as the preponderance of the evidence is clearly 
against this claim, that doctrine does not apply.  See 38 
U.S.C.A. § 5107(b).

C  Osteoarthritis of the Right Knee

SMRs dated in January and February 1979 note the veteran's 
complaints of right knee pain and an assessment of probable 
chondromalacia.  X-rays of the right knee from February 1979 
were normal; no findings of osteoarthritis were noted.  
Subsequent SMRs are silent for complaints or findings related 
to a right knee disability, to include osteoarthritis.  

VA treatment records dated in 2001 note the veteran's 
complaints of increased right knee problems since undergoing 
surgery on her left knee in 2000.  An August 2003 VA 
examination report notes the veteran's complaints that her 
right knee pain began after she started favoring her injured 
left knee.  The diagnosis was osteoarthritis of the right 
knee.  

The veteran testified during the June 2006 Travel Board 
hearing that her doctor told her that her right knee 
arthritis was due to her service-connected left knee 
disability.

An October 2007 QTC VA contract examination report notes X-
rays findings of degenerative arthritis of the right knee.  
After reviewing the veteran's claims file, the examiner 
opined that it was not at least as likely as not that the 
veteran's osteoarthritis of the right knee was caused or 
chronically worsened by her service-connected left knee 
disability.
Upon review of the evidence, the Board notes that the record 
does not contain any evidence that osteoarthritis of the 
right knee was manifested in the veteran's service or during 
the first post-service year.  There is no post-service 
medical evidence of osteoarthritis of the right knee until 
about 20 years after the veteran's discharge.  She does not 
contend that any right knee osteoarthritis is related to her 
military service.  Moreover, the evidence of record does not 
include any medical opinion to that effect. 

The Board has also considered the veteran's statements to the 
effect that her current right knee osteoarthritis was caused 
by her service-connected left knee disability.  However, as a 
layperson, she is not qualified to render a medical diagnosis 
or an opinion concerning medical causation.  See Espiritu, 
supra.  Moreover, the October 2007 QTC VA contract examiner 
specifically found it less likely than not that the right 
knee osteoarthritis was caused or worsened by the left knee 
disability.  There is no competent (medical) evidence to the 
contrary.  (The veteran testified in June 2006 that her 
private doctor told her that her right knee arthritis was due 
to her service-connected left knee disability; however, a 
close review of the record shows no such opinion.)  
Therefore, service connection for osteoarthritis of the right 
knee as secondary to a service connected left knee disability 
is also not warranted. 

The Board has considered the benefit of the doubt doctrine; 
however, as the preponderance of the evidence is clearly 
against this claim, that doctrine does not apply.  See 38 
U.S.C.A. § 5107(b).

D.  Bilateral Shoulder Disability

The veteran's SMRs note that she complained of left shoulder 
pain in March 1979; the assessment was myalgia.  Subsequent 
SMRs note no complaints, findings, or diagnosis related to a 
shoulder disability.

In various statements in support of her claim, the veteran 
maintains that her current shoulder pain was caused by her 
military service.

No post-service medical evidence of a bilateral shoulder 
disability has been submitted.

While the veteran's SMRs do show complaints of left shoulder 
pain on one occasion, there is no post-service medical 
evidence of any shoulder disability.  Moreover, the Board 
notes that pain alone (e.g., myalgia), without a diagnosed or 
underlying malady or condition, is not a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999).  Accordingly, service connection for 
a bilateral shoulder disability is not warranted.  See 
Brammer, supra.  

Because the preponderance of the evidence is clearly against 
the veteran's claim, the doctrine of resolving doubt in her 
favor when the evidence is in relative equipoise does not 
apply. See 38 U.S.C.A. § 5107(b).


ORDER

The appeal to reopen a claim of service connection for a 
cervical spine disability is denied.

Service connection for a head disability, to include 
migraines, is denied.

Service connection for a bilateral hip disability is denied.

Service connection for osteoarthritis of the right knee is 
denied.

Service connection for a bilateral shoulder disability is 
denied.


REMAND

Regarding the claim seeking a combined rating in excess of 30 
percent for left knee disability, the November 2006 remand 
noted that the report of the veteran's most recent VA 
orthopedic examination, in August 2003, was inadequate for 
rating purposes because it does not address all pertinent 
disability factors set forth in 38 C.F.R. §§ 4.40, 4.45.  
Specifically, the examiner did not assess functional 
impairment due to incoordination, weakened movement and 
excess fatigability in terms of additional degrees of 
limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The RO was directed, in pertinent part, to arrange 
for an orthopedic examination of the veteran to ascertain the 
current severity of the service-connected left knee 
disability; the examiner was to assess functional impairment 
due to incoordination, weakened movement and excess 
fatigability on use in terms of additional degrees of 
limitation of motion.  On examination in October 2007, the 
examiner stated that the left knee's joint function was 
"additionally limited by the following after repetitive use: 
pain, fatigue, weakness, lack of endurance and pain has the 
major functional impact."  Thereafter, however, the examiner 
stated, "The above additionally limit the joint function by 
0 degrees."  These findings are contradictory.  Hence, 
another VA examination (for clarification) is necessary.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id.

Regarding the claim for TDIU, this claim is inextricably 
intertwined with the claim seeking an increased rating for 
left knee disability.  Hence, adjudication of the TDIU claim 
must be deferred pending resolution of this claim.  Moreover, 
the Board notes that it may not reject the veteran's claim 
without producing evidence, as distinguished from mere 
conjecture, that his service-connected disabilities do not 
prevent him from performing work that would produce 
sufficient income to be other than marginal.  See Friscia v. 
Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. 
App. 532, 537 (1994).  The October 2007 QTC examiner opined 
that the veteran is "currently disabled due to sever (sic) 
right hip osteoarthritis and bilateral knee pains."  
However, this opinion is not adequate for adjudication 
purposes.  A medical opinion as to whether the veteran's 
service-connected left knee disability (either alone or in 
concert with any other service-connected disabilities) 
renders her unable to obtain or retain substantially gainful 
employment is required.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for an 
orthopedic examination of the veteran to 
ascertain the current severity of her 
service connected left knee disability.  
She should be properly notified of the 
examination and of the consequences of a 
failure to appear.  Her claims file must 
be reviewed by the examiner in conjunction 
with the examination.  All indicated 
studies and tests should be accomplished, 
and all clinical findings should be 
reported in detail.  Studies should 
specifically include ranges of motion of 
the knee, noting the exact measurements 
for flexion and extension, and 
specifically identifying any excursion of 
motion accompanied by pain.  The examiner 
should identify any objective evidence of 
pain and attempt to assess the extent of 
any pain.  Tests of joint motion against 
varying resistance should be performed.  
The extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees of 
limitation of motion.  If this is not 
possible, the examiner should provide 
explanation.

The examiner should also comment on the 
impact of the veteran's service-connected 
left knee disability on her ability to 
work, to include whether it (alone or in 
concert with any other service-connected 
disabilities) renders her unemployable.  
The examiner should explain the rationale 
for all opinions given.
2.  The RO should then re-adjudicate the 
claims for a combined rating in excess of 
30 percent for left knee disability and 
for TDIU.  If either remains denied, the 
RO should issue an appropriate SSOC and 
provide the veteran and her representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


